Case 3:19-cv-00418-REP-RCY Document 25-4 Filed 05/18/20 Page 1 of 2 PageID# 250


                                                ^o\jL)e \}. Ray
                                                 C"\Vi\ l\c\\on i\/o. 3»WcvH\S'




                                 EXHIBIT D
              Case
              Sussex 3:19-cv-00418-REP-RCY
                     II State Prison       Document 25-4 Filed 05/18/20 Page 2 of 2 PageID#841
                                                                                            2512FG                                                                                          9-11




                                                                WORK ASSIGNMENT FORM
InMnictions-. * If the position is not advertised the work assignment form will be returned to the offender." The offender must indicate his job choice
and qualifications on this form and forward it directly to the Work Area Supervisor in the area of the advertised position. The Offender's assigned
Counselor MUST verify his eligibility for the requested job using the criteria for jobs below. Completed fonns will be forwarded to the appropriate Work
.Area Supervisor who will advise if the offender has been selected for hire. Approv ed work assignment fonns will be forwarded the Work coordinator to be
processed. Disapproved forms for offenders who are not eligible or not recommended for hire will be returned and not processed. Only the approved work
assignment form dated 8 29 11 will be accepted. All other work assignment fonns w ill be returned and not processed.
NO OFFENDERS AZ4}'BEGIN WORKING UNTIL THE ESTIRE HIRISG PROCESS HAS BEES COMPLETED
Section I(To be completed by the Offender)
Inmate Name: UVnirU Rowfe Number;                                                \ b H ^ Housing Unit.Cell 1D J) Date:                                          -ig
Current Job Assignment _                                                         Date Hired     UiA
Inmate is requesting assignment to (CHECK ONLY ONE ASSIGNNIENT) it you are applying for a DCE Aide Position, please specify what instructor.
                 Inside HU Jobs                                                     Outside HU Jo^                                       ^               DCE and Support
                   Housekeeping Unit                                             Food Service                                                   Academic/ Vocational Aide
                   Pod Recreation                                                Laund.'y                                                       Law Library Clerk
                   Inmate Advisor                                                Grounds Maintenance. Yard Crew                                 Re-entry Library Clerk
                   Unit Barber                                                   YCE Laundry Enterprise                                         Support Building Workers
                                                                                                                            •^App\yivi5 for /*tcidem?t Ai'<i
Has Position Been Advertised?                  Yes CH No If No, Return to Offender                                                 w ■» -v Vi    m s. 6 r 0 d i e y

Work Experience related to position applying for; X-                                    t - 0 « Aw\ v:i ^ood coivi iriGi n<                             ^ Vvi                 qwcI
                                                                            Eligibility Criteria For Jobs

                                                                  Support/Food Scrvice.Vard<Laundrv/ Clerks                                      ■Academic/ Vocational .Aide
              Inside Housing Unit
                                                                            VCE- Laundry Enterprise
1. Compliance with SUSP Rules                             1. Personal Incentive Level I Preference Given                            1.   No 100 series infractions in past 24 months
2. Cell and Grooming Compliance                           2. No 100 series infractions in past 24 months                            2.   No 200 series infractions in past 12 months
3. Infraction free for 6 months                           3. No 200 series infractions in past 12 months                            3.   No 210 137 or 233 infraction in past 24 months
4. Other job specific criteria may be used                4. No 210/137 or233 infraction in past 24 months                          4.   No Escape Histoiy
                                                          5. No Escape Histoiy                                                      5. No Sex Offenders as DCE or VCE .Aide
                                                          6. No sex offenses for Support Worker. Sex offenses will                  6. Vcrit~ied GED or High School Diploma
                                                             be reviewed on case by case basis in Laundiy, Kitchen                  7. Proven Past E,xperience in Vocational Trade
                                                             and VCE Laundiy Enteiprise                                             8. DCE .Aide- Strong Math and Computer Skills
                                                          7. Verified GED or HS Diploma- VCE Laundry Enterprise
                                                          8. Other job specific criteria may be used

Section n                                    (To be completed by the Offender's Assigned Counselor)
PRC W*i-^DRCI'                             MPRD                        ' oZ^Iedica! Classification Code                     Security Level                 _ OCA ESC LeveL
Total Sentence              yis        0     mos               days Current Offense!s)_ iirsmiCidt I Ut>& FirEgrm
                                                                    Escape,Tugitive History                AO                                   Offender Has GED ? 01 es Q No
Most   recenfcharge^ & dates:                                                                                  Verified bv;                                           ate:
                                                                                                                                                                                I f MS/ I
                                                                                                                                         S!                         or
Section m                                    (To be completed by the Work Area Supervisor)                                                          „           ^
Recommended Position (^be filled out by and signed by Work Area Supervisor)
Recommendation: Q^proval        □ Disapproval:
                                                                                                                     (X c }r\rN^ (j
                                                                                                                   [H Job Transfer. Previous Position
                                                                                                                                                                                            iI     ^
Work Code:            SkYll/ievel: JIT         Gold Card Conplete (
Signature                                           .i                           Date ,-0
                                                                                      -4^

Zon                                             rhief of Security Review (Outside Housijui ilmt Work                                                            Only)
      . proved                    □ Disapproved:                                               Signature:                                                           Date:
Sectiarf V                                     Program Assignment Reviewer (PAR)
     1 inal Apprc. i!             □ I):-.
                                       i- .ippnv.    !•                                                                                                             iu--.-


    '^inal completed f.Min to ICR - Copies tv. iJffender. W ork I                              Proir r.ii L o,.rdi::.in.r U ilci

                                                                                            1 of I                                                                      Rcxi jinii Dat^. J S 201?
